904 F.2d 708
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jules Tyrone SMITH, Plaintiff-Appellant,v.Elaine WINGART;  Carl Little;  Marjorie Van Ochten;  HenryN. Grayson, Defendants-Appellees.
No. 89-2064.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. POTTER, District Judge.*

ORDER

2
Jules Tyrone Smith, a pro se Michigan state prisoner, requests counsel on appeal from the dismissal of his civil rights suit filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Smith sued prison officials seeking monetary damages and attorney's fees.  His complaint alleged that the defendants limited the number and amount of postage stamps he could receive through the mail in contravention of rules promulgated in accordance with the Michigan Administrative Procedures Act.  He further alleged that, as a result, he is being denied due process and access to the courts.  The district court concluded that the complaint was frivolous and dismissed it pursuant to 28 U.S.C. Sec. 1915(d).  The court held that Smith had not shown a violation of state law or any actual injury to his rights.   See Mann v. Smith, 796 F.2d 79, 84 (5th Cir.1986).


4
Upon consideration, we conclude that this complaint was properly dismissed, as it lacked any arguable basis either in law or fact.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Accordingly, the request for counsel is denied, and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation